Citation Nr: 1120494	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  07-33 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to an increased rating for lumbar spine degenerative joint disease, rated as 10 percent prior to December 10, 2007 and as 20 percent from December 10, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to July 1994.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  A hearing was held before the undersigned Acting Veterans Law Judge of the Board at the RO in July 2010.  

The Veteran indicated during his July 2010 hearing that he had been awarded Social Security Administration (SSA) disability insurance benefits based on a combination of his service-connected lumbar spine degenerative joint disease and psychiatric disorder, for which his is currently seeking service connection.  T. at 23, 26.  The Board construes this as a claim for a total disability rating for compensation based upon individual unemployability (TDIU) and refers it to the RO for appropriate development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Remand is required to obtain Social Security Administration (SSA) records, VA medical records, and VA examinations.

Regarding the claim for an increased evaluation, during the Veteran's July 2010 Board hearing, he indicated that his lumbar spine degenerative joint disease has become worse since his last VA examination for his lumbar spine, which was in October 2006, and another VA examination was requested.  In this regard, it is noted that the Court in Green v. Derwinski, 1 Vet. App. 121, 124 (1991), stated that the fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination, one that takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.  Also, the Veteran indicated that he had been awarded SSA disability insurance benefits based on a combination of his lumbar spine and psychiatric disabilities.  All available records should be obtained from SSA, as they may contain evidence relevant to his current claims.  See 38 C.F.R. § 3.159(c) (2010) (noting that VA's duty to assist includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, the SSA). 

Furthermore, the Veteran testified in July 2010 that his back pain radiates, and that he has been prescribed bedrest by doctors.  T. 20-22.  The Board notes that X-rays of the Veteran's lumbar spine in October 2006 revealed slight narrowing of the discs at L3-L4 and at L5-S1.  Accordingly, specific questions related to intervertebral disc syndrome will be posed to the examiner conducting the Veteran's lumbar spine examination.  Next, the most recent VA medical records contained in the claims folder are from July 2010.  All additional VA medical records of treatment the Veteran has received should be obtained.  

Regarding the claim for service connection, during an October 2006 VA psychiatric examination, the Veteran stated that he began to take medication for his mental problems in 1995.  A review of the medical evidence of record does not show that medication was prescribed for mental problems in 1995.  However, there are VA inpatient recreation therapy notes of record from March 1995.  It appears that there may be some other VA medical records available from a March 1995 VA hospitalization.  Accordingly, those records must be attempted to be obtained.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that where VA medical treatment records are material to the issue on appeal and are not included within the claims file, a remand is necessary to acquire such VA records, because VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees).  Additionally, the Veteran should be requested to indicate when and where in 1995 he was treated for psychiatric problems, and any additional medical records of treatment he identifies should be obtained and incorporated into his claims folder.  

Additionally, the October 2006 VA examiner's medical opinion is not adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that even if not statutorily obligated to do so, if VA provides the veteran with an examination in a service connection claim, the examination must be adequate).  The examiner opined that that rendering a decision about a relationship between bipolar disorder and treatment in service would require speculation because mental health notes from the service treatment records do not provide enough information to determine whether the current bipolar disorder is related to his in-service mental health treatment.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (noting that a conclusion that an opinion cannot be reached without resort to speculation is sufficient if the VA examiner supports this determination with an adequate explanation, for example, where there is inadequate factual information upon which to base an opinion, the question does not fall within the limits of current medical knowledge or scientific development, the condition manifested in an unusual way such that its cause or origin is unknowable, there are other risk factors for developing the condition, or the question presented is so outside the norm of practice that it is impossible for the clinician to use her or his medical expertise, training, and literature to render an opinion).  The Board notes, however, that the Veteran has reported first being medicated for psychiatric problems in 1995, and that there are 1995 VA medical records and that more may become available as a result of this remand, that could shed light on the Veteran's mental status in 1995.  The 1995 medical records were not specifically mentioned by the examiner, and it is unclear that there was a thorough review of the claims folder by the examiner before giving up on rendering a medical opinion.  The March 1995 VA medical records which are contained in the claims folder show that inpatient recreational therapy was provided, suggesting that the hospitalization may have been for psychiatric purposes.  Moreover, the Veteran testified in July 2010 that he hit his head in service and that he is a paramedic.  Additionally, his wife, who knew him from before service and has training as a nurse, indicated that the onset of his mental issues was during service based on her observations of him before and after service.  Accordingly, this matter will be remanded to the RO as indicated below.  The examiner did not expressly consider this information.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide additional information about his 1995 psychiatric treatment.  Based on the Veteran's response, attempt to obtain any additional VA or private medical records.  

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AOJ should also inform the Veteran that he can also provide alternative forms of evidence.  Associate all documents obtained with the claims file.

3.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AOJ should also inform the Veteran that he can also provide alternative forms of evidence.  Associate all documents obtained with the claims file.

4.  After any additional records are associated with the claims file, provide the Veteran a VA examination for his lumbar spine degenerative joint disease.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any indicated studies should be performed.  Any special diagnostic studies deemed necessary should be performed.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

The examiner must describe all symptomatology due to the Veteran's service-connected low back disability, to include any neurological pathology.  The examiner must report the range of motion measurements for the thoracolumbar spine.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed:  (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner must indicate whether the Veteran has intervertebral disc syndrome and if so, whether it is at least as likely as not (a probability of at least 50 percent) that it had its onset in service or was caused or aggravated by the Veteran's service-connected lumbar spine degenerative joint disease.  The examiner also should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician".

5.  After any additional records are associated with the claims file, provide the Veteran with a VA examination to address the etiology of any current psychiatric.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be performed.  The examiner must provide a diagnosis for each psychiatric disorder found on examination.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

Based upon the examination results and a thorough review of the claims folder, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or more probability) that each diagnosed disorder had its onset during active service or is related to any in-service manifestations, including the symptoms reported in September 1988 and May 1994 and possible head trauma in service.  The testimony provided in July 2010 must be reviewed and addressed. 

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



